Citation Nr: 0529425	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the claim of entitlement 
to service connection for arthritis of joints, claimed as 
pain in body, legs, and back, and the claim of entitlement to 
service connection for depression.  

In May 2000, the veteran presented personal testimony at the 
RO.  A transcript of the hearing is of record.  

This case was previously before the Board.  In November 2004, 
the Board remanded the issues of entitlement to service 
connection for arthritis of multiple joints, and depression, 
for further development.  A review of the claims file 
revealed that the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  Arthritis of multiple joints was diagnosed several years 
following the veteran's discharge and there is no competent 
medical evidence linking arthritis to service.  

3.  There is no competent medical evidence linking a current 
diagnosis of depression to service.  


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by active military service and it may not be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.151, 3.159, 3.303, 3.307, 
3.309 (2005).  

2.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In March 1999, VA received the veteran's claim of entitlement 
to service connection for depression and entitlement to 
service connection for arthritis of multiple joints.  By 
rating decision dated in November 1999, the RO denied the 
claim of entitlement to service connection for depression and 
the claim of entitlement to service connection for arthritis 
of multiple joints.  

The veteran was notified of the RO's denial in December 1999, 
and he filed the timely Notice of Disagreement within the 
same month.  In February 2000, the RO issued the veteran a 
Statement of the Case.  Thereafter, the veteran perfected the 
appeal before the Board.  

Following the RO's issuance of the November 2000 Supplemental 
Statement of the Case (SSOC), the veteran received a December 
2003 correspondence pertaining to the requirements of VCAA 
and VA's duty to assist him in developing the claims of 
entitlement to service connection for depression and 
arthritis of multiple joints.  He was advised of the evidence 
VA already received in connection with the claims; he was 
advised of the information VA agreed to obtain on his behalf, 
and he was advised of the information that he was responsible 
for obtaining to support the claims.  The RO issued the 
veteran another SSOC in July 2004.  

In sum, the Board concludes that the RO decision, SOCs, SSOCs 
and VCAA letters informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letters specifically informed him of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  


In November 2004, the Board remanded the issues for further 
development.  Thereafter, the veteran received another 
correspondence, dated in December 2004, pertaining to the 
requirements of VCAA and VA's duty to assist him in 
developing the claims.  This correspondence was similar in 
nature to the December 2003 notification of VCAA and VA's 
duty to assist the veteran.  In August 2005, the RO provided 
the veteran with another SSOC, and in response to the SSOC, 
the veteran waived the 60 day option to respond to the SSOC.  

The Board notes that the veteran's service medical records 
are incomplete.  It is noted that the responses to the RO's 
requests for the veteran's records indicated that the service 
medical records were presumed to have been destroyed in a 
fire.  Therefore, in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  See OHare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the veteran's service pre-induction and 
discharge examination reports, VA outpatient treatment and 
examination reports, and non-VA medical reports.  Further, 
the veteran's Social Security Administration records have 
been requested and received.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims currently on appeal.  Therefore, the 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issues presented, and 
VA's duty to assist in the development of the claims have 
been satisfied.  

II.  Factual Background

The veteran's Department of Defense (DD) Form 214 showed that 
he had active duty from February 1952 to February 1954.  

The available service medical records disclosed that on pre-
induction examination, dated in October 1951, the veteran was 
clinically evaluated as normal, and he did not suffer from 
arthritis or depression.  On February 1954 examination for 
the purpose of discharge, depression was not shown, and his 
psychiatric functioning was clinically evaluated as normal.  
Additionally, there was no diagnosis of arthritis.  
Musculoskeletal examination was normal, except for a finding 
of pes planus.  

On VA examination, dated in October 1978, the examination 
report indicated that the veteran related that his disability 
began in October 1974 when he injured his left knee while 
working in a position as a car cleaner with the New York 
Transit Authority.  The veteran indicated that he walked with 
a limp and used a cane.  The diagnosis was minimal 
osteoarthritis of the left knee.

The veteran also complained of depression during the 
examination, and he stated that he received treatment from a 
psychiatrist for depression.  The VA Psychiatry Report shows 
that the veteran felt depressed for the last couple of months 
due to his knee condition and the attendant financial 
pressures.  The impression was adjustment reaction to adult 
life.  

A January 1979 VA medical correspondence from M.R., Chief, 
Medical Administration Service at the Brooklyn VA Medical 
Center (VAMC), stated that a physician in the outpatient 
treatment psychiatric clinic noted that the veteran was 
considerably depressed, with excessive anxiety, and in need 
of a follow-up appointment for psychotherapy and medication 
at the mental health clinic.  

A review of the claims file showed that the veteran received 
a Worker's Compensation award from February 1978 to July 
1978.  A Notice of Decision from the Worker's Compensation 
Board, dated in May 1978, indicated that the veteran was 
entitled to an award because a causal relation was 
established for the left knee injury.  

The veteran was retired from the New York Transit Authority 
due to a medical finding of disability.  VA requested records 
from the Social Security Administration (SSA) Office of 
Disability and International Operations.  

The pertinent copies of the requested SSA records showed that 
in September 1978 the veteran was diagnosed as having an 
adjustment reaction of adult life with reactive depression 
and anxiety.  The medical evaluation noted that the veteran's 
past medical history did not include psychiatric treatment.  

The February 1979 Medical Examination Report indicated that 
the veteran filed a claim of entitlement to Accident 
Disability Retirement in September 1978.  The veteran 
reported that in October 1977, while performing the duties of 
his position as a car cleaner with the Ney York City Transit 
Authority, with a cane in his hand, he slipped on a wet spot 
and fell, which caused him to injure his knee.  He also 
reported that he injured the left knee in February 1978 while 
sweeping the men's room with a cane in one hand.  

During the interview, the veteran mentioned that he felt 
depressed and that he received psychiatric care once a month.  
Because there was no evidence that the veteran was 
psychiatrically disabled prior to the incident that he 
complained of, the Medical Board concluded that there was a 
direct relationship between his complaint of physical 
disability and the subsequent disturbances of his usual mode 
of life.  

The Medical Board's Report concluded that based on the 
examination, the medical history, and other evidence, the 
veteran was physically or mentally incapacitated as a natural 
and proximate result of an accidental injury and in 
performance of his employment duties, and should be retired.  

A VA May 1979 Consultation Report disclosed that the veteran 
was retired from his position he held with the New York 
Transit Authority, and disability was noted as the basis of 
his retirement.  He simultaneously held a position as a 
security guard at an elementary school, and he was also 
retired from that position.  The examiner observed that the 
veteran walked with difficulty and with the aid of a cane, 
due to a fall suffered at his place of employment several 
years earlier.  

The veteran related to the examiner that his difficulties 
were financial, and not psychological.  He was also upset 
because he was not granted SSA disability benefits because he 
was found capable of sedentary work.  In the veteran's 
opinion, an award of SSA disability benefits would make life 
more manageable.  The veteran expressed his financial worries 
and found it impossible to meet his expenses without 
borrowing money.  His time was primarily spent caring for his 
wife, whom was ill, and he was afraid to leave his wife alone 
for more than several hours at a time.  

The veteran's fears made it impossible to seek other 
employment, which left him feeling tremendously bored, 
depressed, and isolated.  He complained of poor attention and 
concentration, confused thinking, and sleep disturbances.  
The examiner initially recommended that the veteran 
participate in a treatment program.  

At the conclusion of the VA Consultation Report, the examiner 
noted that because the veteran's problem was characterized as 
a financial one, coupled with his inability to participate in 
the recommended treatment program, psychological counseling 
did not appear feasible.  

In the veteran's February 1982 statement, he indicated that 
he was receiving weekly treatment for depression at a family 
mental health clinic.  

The January 1983 medical statement from A.P., M.D., disclosed 
that the veteran received treatment for post-traumatic 
derangement of the knee from February 1978 to September 1979.  

On VA examination, dated in July 1993, the veteran complained 
of pain in the left knee, right and left elbow, and left 
shoulder, which was present for 5 years.  The veteran related 
that he was a baseball pitcher.  A diagnosis pertaining to 
the left knee, the left shoulder, and the right and left 
elbows was not reported; rather, a VA orthopedic consultation 
was requested.  

The VA Consultation Report, dated in July 1993, described the 
veteran as a baseball pitcher and reported that the veteran 
complained of pain in his left knee, both of his elbows, and 
his shoulder.  

In describing the veteran's medical history, it was reported 
that in 1980, he fell and injured his left knee and he was 
unable to walk more than one block.  He also used a cane.  In 
1993, the veteran was advised to participate in exercises to 
help with his diabetes, and in the process, he developed pain 
in both elbows.  There was no reported injury or trauma 
associated with this pain.  

The Consultation Report also showed that the veteran suffered 
an injury to the shoulder when a telephone pole fell on his 
left shoulder in 1991.  After physical examination of the 
veteran, X-rays were requested of the left knee, left 
shoulder and both of the veteran's elbows.  

The July 1993 VA Radiology Reports of the veteran's left 
knee, left shoulder, and right and left elbow showed 
degenerative changes.  A study of the left knee revealed 
marked degenerative changes and joint narrowing.  The X-ray 
study of the right elbow showed degenerative changes and the 
left elbow showed minimal degenerative changes.  As for the 
left shoulder, the impression was degenerative changes of the 
left shoulder.  

The VA progress notes, dated through September 1994, reported 
complaints of bilateral knee, elbow, and shoulder pain.  A 
history of bilateral knee and shoulder pain, described as 
arthritic in nature, was noted.  A diagnosis of degenerative 
joint disease of the left knee was shown.  These records 
continued to show complaints of bilateral knee pain, and 
treatment for degenerative joint disease of the knees.  

On VA examination, dated in April 1995, the examiner reported 
that the veteran had a history of arthritis of both knees and 
the left shoulder.  The veteran complained of pain in the 
knees, and related that a left knee replacement was 
recommended.  

In the veteran's January 1998 statement in support of the 
claim, he stated that he received treatment from VA for at 
least 30 years.  He suffered from arthritis in the legs and 
the rest of his body as a result of sleeping on the cold and 
hard floor during basic training.  He also maintained that he 
sought treatment for depression.  

In connection with the Substantive Appeal, the veteran 
submitted a statement maintaining that in 1952 he was unable 
to continue his studies to become an aircraft mechanic, due 
to pains that he developed in his legs.  He also maintained 
that he was treated by a psychiatrist in service.  He 
concluded the statement by indicating that some of his 
records were lost.  

The VA medical treatment records, with dates beginning in May 
1999, showed that the veteran suffered from degenerative 
joint disease of the bilateral knees, left shoulder, and 
metacarpophalangeal (MCP) joint.  In July 1999, the veteran 
related that he suffered from bilateral knee pain for over 40 
years.  He had severe arthritis in both of the knees and 
walked with a cane.  He received treatment for the bilateral 
knee disability and took medication for pain management.  The 
records showed that the veteran also received physical 
therapy treatment in connection with the complaints of left 
shoulder pain and MCP joint pain.  

In May 2000, the veteran presented personal testimony during 
a hearing at the RO.  The veteran testified that he entered 
service in February 1952 and prior to service, he worked to 
support his mother after his father died, and he was 
depressed at that time.  He stated that he did not have 
physical problems prior to service, and that his physical 
problems began after he entered service.  He suggested that 
as a result of sleeping outside in the cold during service, 
he developed physical problems because he was not familiar 
with the conditions.  

The veteran further testified that he experienced many 
physical difficulties when he entered service.  He became 
sick and was hospitalized on more than one occasion before 
eventually being assigned to a basic training unit at 
Aberdeen.  While attempting to complete training for a 
position as a mechanic, he became sick again, and as a result 
he was unable to complete the training.  The veteran 
testified that he received treatment for his legs, and that 
at one point in time he was in a physical therapy unit for a 
couple of months.  

The veteran's testimony was unclear as to whether there was a 
specific injury that resulted in him receiving treatment for 
his legs.  

The veteran stated that during basic training, he was 
referred to a psychiatrist.  He complained of depression and 
testified that it began as a result of all of the physical 
difficulties he experienced in service.  He further testified 
that he was evaluated by two psychiatrists, but he was not 
diagnosed with a psychiatric condition.  

The veteran testified that after completing basic training in 
November 1952, he was transferred to Fort Bragg, where he 
continued to experience physical and emotional problems.  
While he continued to experience physical and emotional 
difficulties, he discontinued seeking treatment.  He 
testified that he was absent without leave (AWOL) for two 
days in March 1952.  During the time the veteran was AWOL, he 
received treatment for arthritis.  The veteran testified that 
the physician that treated him was now deceased.  

The veteran testified that he did not mention that he had a 
physical disability for the sole purpose of being released 
from service.  Following discharge from service, he sought 
treatment from his private doctor and from VA; he sought 
treatment from VA within the first year he was home.  He 
testified that he only sought treatment for depression once.  

In response to the question of whether the veteran talked to 
the VA medical providers about the problems he experienced in 
service, the veteran's response was that he did not inform VA 
medical providers of the problems he experienced in service.  

The VA treatment records, dated from August 2000 to August 
2003, showed continued treatment for complaints of bilateral 
knee pain and degenerative joint disease.  These records 
primarily pertained to other disabilities that are not 
currently on appeal before the Board.  

In the veteran's December 2003 statement in support of the 
claim, he stated that his service medical records dated from 
February 1952 to February 1954 were destroyed in a fire and 
that the VA records dated in February 1954 were lost.  He 
complained of an inability to walk, as well as depression.  
He reiterated that he received treatment for his current 
complaints during the time period of 1951 to 1954.  He 
concluded by expressing that it was not his fault that his 
records were lost.  

In November 2004, the Board remanded the issue for further 
development.  In accordance with the Board's Remand, the 
veteran's service medical records and any reports from the 
Surgeon General's Office (SGO) were requested.  The response 
stated that the request was investigated, the requested 
service medical records were destroyed, and there was nothing 
available.  

The VA treatment records, dated through May 2005, reported 
that the veteran continued to complain of bilateral knee 
pain.  He took medication for the continuing degenerative 
joint disease of the knees.  These records primarily 
pertained to disabilities that are not currently on appeal 
before the Board.  There was no mention of a depression 
diagnosis in these records.  

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases, 
including arthritis, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

IV.  Analysis

The veteran's primary argument is that as a result of 
sleeping out in the cold weather and on the cold ground in 
service, he developed arthritis of multiple joints.  He also 
argues that he developed depression during service, as a 
result of the physical difficulties that he reportedly 
endured in service.  He maintained that the evidence to 
substantiate the service connection claims are contained in 
his service medical records dated from 1952 to 1954.  

At the outset, the Board notes that the veteran's service 
medical records are incomplete.  As a reminder, when a 
veteran's SMRs are unavailable, the VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  A review of the record shows that VA has fulfilled 
its duty to assist the veteran in this regard.  The Board has 
analyzed the veteran's case in accordance with the heightened 
duty as discussed in O'Hare.  

Arthritis of Multiple Joints

The veteran's February 1954 service discharge examination 
report is negative for a finding of arthritis of any joints.  
In fact, physical examination revealed a normal 
musculoskeletal system.  

The Board notes that the record consists of numerous 
submissions by the veteran, most of which were duplicative in 
nature, or pertained to other disabilities that are not 
currently on appeal before the Board.  The pertinent post-
service medical records showed that the veteran suffered from 
arthritis of multiple joints, which primarily involved the 
knees, elbows, and shoulder.  The first indication of 
problems with any of his joints was in the 1970's, several 
years following his discharge from service.  Thus, service 
connection on a presumptive basis is not warranted.  
Additionally, these reports from the 1970's reveal joint 
complaints which were related to a work accident.

The Social Security Administration (SSA) records revealed 
that the veteran injured his left knee while employed at the 
New York Transit Authority, and as a result of his physical 
condition and the financial circumstances surrounding the 
left knee injury, he became depressed.  There was no mention 
of a service-related incident.  

Although the record contains medical evidence of a current 
disability, the record is negative for any competent medical 
evidence linking the veteran's current arthritis of multiple 
joints to service.  The veteran's assertion that his current 
arthritis is due to service cannot be considered competent 
medical evidence of a nexus, as he is not competent to offer 
opinions regarding medical diagnosis or causation.  See 
Grottveit v. Brown, 5 Vet.App. 91 (1993)

In the absence of competent medical evidence linking the 
veteran's arthritis of multiple joints to service, the Board 
must conclude that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Depression

A February 1954 service discharge examination reveals that 
the veteran had a normal psychiatric evaluation.  There are 
no complaints or finding of depression.  

Reports from the 1970's indicate a diagnosis of depression.  
The veteran has not, however, submitted any competent medical 
evidence showing he currently has a diagnosed depressive 
disorder which is related to service.  His assertion to this 
effect cannot be considered competent medical evidence of a 
nexus.  As a lay person, he lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

In the absence of competent medical evidence showing that the 
veteran currently has depression which is related to service, 
the Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.  

Entitlement to service connection for depression is denied.  



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


